Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Minerals Generates Cash Flow from Operations of $45.2 Million in the First Quarter Gold Production of 107,477 ounces at a Cash Cost of $396/ounce VANCOUVER, May 8 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; NYSE Amex: NXG) today reported net earnings of $21,410,000 or $0.08 per diluted common share and cash flow from operations of $45,202,000 or $0.18 per diluted common share for the first quarter of 2009. Northgate's cash flow from operations includes cash proceeds of $19,182,000 from the early settlement of 9,000 tonnes of copper forward contracts. << First Quarter 2009 Highlights - Total gold production was 107,477 ounces, exceeding the first quarter production forecast: - Kemess produced 59,306 ounces during the first quarter, which was 10,000 ounces above forecast. - Fosterville continued its strong turnaround producing 25,779 ounces during the first quarter, which was 2,000 ounces above forecast. - Average net cash cost of production was $396 per ounce, which was significantly lower than first quarter guidance. - Gold sales for the first quarter totalled 111,850 ounces at a realized price of $935 per ounce. - Substantial progress was made on the pre-feasibility study work at Young-Davidson, where the mine plan is being redesigned around the new larger 3.3 million ounce measured and indicated gold resource, using low cost bulk mining methods to reduce operating costs and increase annual production. - Successful exploration drilling at Stawell: - Discovered two additional zones of gold mineralization on either side of the GG5 mining zone. - Hole SD-622W6 in the North Magdala target area intersected 5.7 metres of 19.6 g/t gold. - Began commissioning the heated leach circuit at the Fosterville mine, which will significantly improve gold recoveries. >> Ken Stowe, President and CEO, stated: "Strong financial results were achieved from our operations during the first quarter, as we beat the forecast for both gold and copper production, generating excellent cash flow from operations of $45 million. Kemess performed extremely well during the quarter, exceeding our expectations for production and costs. We were equally as pleased with the strong operating results from both Fosterville and Stawell, where we achieved another solid quarter of production and lower cash costs. On the exploration front, drill results over the past six months in the North Magdala target at Stawell and in the Harrier zone at Fosterville have been sufficiently compelling that we are commencing development towards both of these areas while exploration continues. Pre-feasibility work at Young-Davidson is moving along well, with completion expected by the end of June." Executive Overview Financial Performance Northgate Minerals Corporation ("Northgate" or "the Corporation") recorded consolidated revenue of $123,818,000 in the first quarter of 2009, compared with $86,093,000 in the same period last year. Net earnings were $21,410,000 or $0.08 per diluted share in the first quarter of 2009, compared to net earnings of $20,427,000 or $0.08 per diluted share for the corresponding quarter of 2008. Cash flow from operations, after changes in working capital and other items, was $45,202,000 or $0.18 per diluted share in the first quarter of 2009, which includes the early settlement of 9,000 tonnes of copper forward contracts for cash proceeds of $19,182,000. Cash flow for the same period last year was $15,450,000 or $0.06 per diluted share.
